Citation Nr: 1000752	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  08-12 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to an initial disability evaluation greater than 
10 percent for left knee strain (a "left knee disability").


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to 
December 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs Regional Office in Houston, 
Texas.


FINDING OF FACT

The Veteran's left knee does not show moderate subluxation or 
lateral instability of the knee, or flexion limited to 30 
degrees, or extension limited to 15 degrees, or a combination 
of laxity and limitation of motion of a more severe degree 
due to pain, weakened movement, excessive fatigability with 
use, or incoordination.


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for 
a left knee disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 
5261 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is 
a question as to which of two evaluations shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability will be resolved in the veteran's favor. 
 38 C.F.R. § 4.3.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  This is known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); see AB v. Brown, 6 Vet. 
App. 35 (1993) (a claim for an original or an increased 
rating remains in controversy when less than the maximum 
available benefit is awarded).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The Veteran was awarded service connection for a left knee 
strain as secondary to service-connected degenerative joint 
disease of the right knee in an April 2007 rating decision, 
at an initial disability rating of 10 percent, effective 
September 25, 2006.  

It is the April 2007 rating decision on appeal before the 
Board, as the Veteran contends that his left knee merits a 
higher evaluation.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from 
service-connected knee disorders, including Diagnostic Code 
5256 (ankylosis), Diagnostic Code 5257 (other impairment, 
including recurrent subluxation or lateral instability), 
Diagnostic Code 5258 (dislocated semilunar cartilage), 
Diagnostic Code 5259 (symptomatic removal of semilunar 
cartilage), Diagnostic Code 5260 (limitation of flexion), 
Diagnostic Code 5261 (limitation of extension), Diagnostic 
Code 5262 (impairment of the tibia and fibula), and 
Diagnostic Code 5263 (genu recurvatum).   

According to Diagnostic Code 5257, which rates impairment 
resulting from other impairment of the knee, to include 
recurrent subluxation or lateral instability of this joint, a 
10 percent rating will be assigned with evidence of slight 
recurrent subluxation or lateral instability of a knee; a 20 
percent rating will be assigned with evidence of moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Pursuant to 38 C.F.R.  
§§ 4.40 and 4.45, pain is inapplicable to ratings under 
Diagnostic Code 5257 because it is not predicated on loss of 
range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions." 38 C.F.R. 
§ 4.6.   

Traumatic arthritis is rated analogous to degenerative 
arthritis under Diagnostic Code 5003.  Degenerative 
arthritis, when established by X-ray findings, will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R.  
§ 4.71a, Diagnostic Code 5003.  For purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f).  The diagnostic codes that focus 
on limitation of motion of the knee are Diagnostic Codes 5260 
and 5261. 

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion. See 38 C.F.R. § 4.71a, 
Plate II.  Under Diagnostic Code 5260, a noncompensable 
rating will be assigned for limitation of flexion of the leg 
to 60 degrees; a 10 percent rating will be assigned for 
limitation of flexion of the leg to 45 degrees; a 20 percent 
rating will be assigned for limitation of flexion of the leg 
to 30 degrees; and a 30 percent rating will be assigned for 
limitation of flexion of the leg to 15 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261. 

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office 
of General Counsel has stated that compensating a claimant 
for separate functional impairment under Diagnostic Code 5257 
and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 
(July 1, 1997).  In this opinion, the VA General Counsel held 
that a veteran who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating is based upon additional 
disability.  

Subsequently, in VAOPGCPREC 9-98, the VA General Counsel 
further explained that if a veteran has a disability rating 
under Diagnostic Code 5257 for instability of the knee, and 
there is also X-ray evidence of arthritis, a separate rating 
for arthritis could also be based on painful motion under 38 
C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (which finds that 
separate ratings under Diagnostic Code 5260 for limitation of 
flexion of the leg and Diagnostic Code 5261 for limitation of 
extension of the leg may be assigned for disability of the 
same joint).  However, in this case, it is important for the 
veteran to understand that without consideration of pain the 
current evaluations could not be justified, let alone a 
higher evaluation or two separate evaluations.  

The Veteran was afforded a VA medical examination in 
September 2005, pursuant to other claims.  He reported left 
knee pain and occasional swelling from compensating for the 
previously injured right knee.  

Upon physical examination of the left knee, the joint's 
general appearance was within normal limits.  Examination 
revealed crepitus.  Range of motion was normal with extension 
to 0 degrees and flexion to 140 degrees, providing evidence 
against this claim.  Joint function was not additionally 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination after repetitive use.  Drawers and McMurray's 
tests were within normal limits.  X-ray findings indicated 
minimum bilateral knee osteoarthropathy with no joint 
effusion.  The VA examiner diagnosed degenerative joint 
disease of both knees and opined that the left knee disease 
is as likely as not due to compensating for the right femur 
injury.

The Veteran was afforded a private medical examination by Dr. 
"W." in January 2007.  The Veteran reported pain to the 
anterior aspect of the knee.  He reported no specific injury 
to the left knee, and Dr. W. noted that the symptoms "just 
seem to be a gradual onset of pain".  The Veteran reported 
that his knee bothers him when going up and down stairs and 
that the pain was constant.  He reported no mechanical or 
instability symptoms, providing more evidence against this 
claim.

Upon physical examination, the Veteran ambulated with a 
slightly antalgic gait.  Range of motion of the left knee was 
0 degrees extension to 135 degrees flexion.  The knee was 
stable to varus and valgus testing at 0 degrees and 30 
degrees.  The knee was nontender to palpation along the 
medial and lateral joint lines.  Lachman's exam, anterior and 
posterior drawers, and McMurray's test were all negative.  No 
effusion was noted.  X-ray findings indicated no evidence of 
fracture or dislocation, with no arthritic changes seen and 
no loose bodies appreciated.  Dr. W. noted a January 2007 
MRI, which was read as some mild degenerative articular 
changes in the trochlear surface in the patellofemoral joint.  
He noted no signs of a meniscal tear and found the ligaments 
to appear intact.  Dr. W. opined that both knees had some 
mild patellofemoral arthrosis, the left knee due to 
compensating for trauma in the right knee.

The Veteran was afforded a VA examination in March 2007 
pursuant to this claim.  He complained of weakness, 
stiffness, swelling, locking, and lack of endurance after 
physical therapy of the left knee.  He reported that pain was 
constant and aching in nature, rated as 8/10 in severity.  
Pain was elicited by physical activity and relieved by rest 
and medication.  The Veteran stated that he requires bed rest 
with pain but reported that the left knee does not cause 
incapacitation.  The examiner noted that functional 
impairment is limited mobility at times.

Upon physical examination, posture and gait were within 
normal limits.  The Veteran reported use of a brace for 
ambulation to support the left leg.  The knee showed signs of 
tenderness and examination revealed crepitus and popping.  
Flexion was to 100 degrees with pain at the end of motion, 
and extension was to 0 degrees.  The examiner noted 
additional limitation after repetitive use by pain but not by 
weakness, fatigue, lack of endurance, or incoordination.  
Anterior and posterior cruciate ligaments stability test, 
medial and lateral collateral ligaments stability test, and 
medial and lateral meniscus test were all within normal 
limits.  X-ray findings were within normal limits.  

The VA examiner diagnosed left knee strain, citing objective 
factors as negative X-ray, and evidence of tenderness, 
crepitus, popping, and reduced range of motion on 
examination.

Based upon these results, the RO issued an April 2007 rating 
decision granting service connection for the left knee 
disability at an evaluation of 10 percent, effective 
September 25, 2006, the date of the claim.

In March 2008, the Veteran was afforded another VA medical 
examination, pursuant to this and other claims.  His 
subjective complaints were in relation to other claims.  Upon 
physical examination, range of motion for the left knee was 
extension to 0 degrees and flexion to 110 degrees.  The 
examiner noted that the Veteran stopped at each extreme due 
to pain and had significant guarding, making the examination 
process difficult.  A patellofemoral compression test was 
positive bilaterally for pain, tenderness, and crepitus.  
Tenderness was noted over the patellar tendon.  Lachman's, 
anterior and posterior drawers, and McMurray's tests were 
negative.  The VA examiner diagnosed bilateral patellofemoral 
pain syndrome of the knees.

The Veteran also submitted the report from a functional 
capacity evaluation conducted by Path to Wellness in January 
2008, however this report did not include any specific 
examination of the knees.

All results above, when taken together, in particular the 
opinions of the March 2007 and March 2008 VA examiners, 
provide evidence against this claim, clearly indicating that 
the higher criteria are not met for the left knee. 

The Board has taken into account other diagnostic codes that 
may be applied for knee injuries.  Diagnostic Code 5260 
requires flexion of the leg limited to 30 degrees for a 20 
percent evaluation, and limited to 15 percent for a 30 
percent evaluation.  Similarly, Diagnostic Code 5261 requires 
extension of the leg limited to 15 degrees for a 20 percent 
evaluation, and limited to 20 degrees for a 30 percent 
evaluation.  Applying either of these codes would not offer 
the Veteran greater evaluations than the 10 percent he 
currently holds for the left knee injury; therefore they are 
not being applied to this claim.

In summary, the schedular criteria for the next higher, 20 
percent, rating for a left knee disability are not met, and 
such rating is not warranted.  The facts and examinations 
cited above provide negative evidence against the Veteran's 
claim and show that his left knee does not meet the 
diagnostic criteria for a 20 percent evaluation.  Upon a 
complete review of the evidence of record, the Board finds no 
basis to award a disability rating greater than 10 percent 
for the Veteran's left knee injury.  38 C.F.R. § 4.7.  

The Board stresses to the Veteran that it does not doubt that 
the service-connected knee injury results in some impairment 
which affects his daily activities.  However, it is not 
demonstrated that the criteria for higher ratings have been 
met at this time.  

It is important for the Veteran to understand that without 
taking into consideration his pain, there would be no 
objective basis to have granted the current evaluation. 

The Board has considered whether the Court's precedents 
support the availability of separate ratings under Diagnostic 
Codes 5257 and 5003.  See VAOPGCPREC 23-97.  Diagnostic Code 
5003 provides that degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate Diagnostic Codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, and rated as a single 
disability under the Diagnostic Code for degenerative or 
hypertrophic arthritis.  Limitation of motion must be 
objectively confirmed by such findings as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71(a).  However, based on the evidence cited above, a 
separate evaluation utilizing the VA General Counsel's 
Opinion in VAOPGCPREC 23-97 and the Court's rationale in 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) is not 
warranted, or even if warranted, could not produce an 
increased evaluation.  

In deciding the Veteran's increased evaluation claim, the 
Board has considered the determination in Hart v. Mansfield, 
21 Vet. App. 505 (2007), and whether the Veteran is entitled 
to increased evaluations for separate periods based on the 
facts found during the appeal period.  As noted above, the 
Board does not find evidence that the Veteran's left knee 
evaluation should be increased for any other separate period 
based on the facts found during the whole appeal period.  The 
evidence of record supports the conclusion that the Veteran 
is not entitled to additional increased compensation during 
any time within the appeal period.  

Duty to notify and to assist

Upon addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in December 2006 and April 2009.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The RO has obtained VA treatment records and the appellant 
submitted private records and was afforded VA medical 
examinations in March 2007 and March 2008.  

The appellant and his representative have not made the RO or 
the Board award of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


